Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered May 28, 1992, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in closing the courtroom to the public during the testimony of the under*560cover police officers. This issue is unpreserved for appellate review since the defendant failed to object when the court, following a hearing, granted the People’s application for closure (see, People v Brown, 178 AD2d 647, 648; CPL 470.05 [2]). In any event, the evidence adduced at the hearing established that the court’s decision was proper (see, People v Planes, 158 AD2d 481; People v Gonzalez, 135 AD2d 829).
Although it was improper for the prosecutor to indicate to the jury that his witnesses were telling the truth (see, People v Blowe, 130 AD2d 668), the court sustained defendant’s objections and gave a detailed charge to the jury curing any potential prejudice created by the prosecutor’s comments.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.